                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

BRIAN SUNDBERG,

                   Petitioner,                           8:20CV475

      vs.
                                                          ORDER
SCOTT FRAKES, Director of
Corrections;

                   Respondent.


      The Petitioner filed a Notice of Appeal (Filing 21) and a Motion to Proceed
In Forma Pauperis (Filing 22).

       IT IS ORDERED that Petitioner’s Motion to Proceed In Forma Pauperis
(Filing 22) is granted.

      Dated this 10th day of May, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
